DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Capobianco and Weisman do not teach the newly claimed “the controlled overlap of the first primary color and the second primary color by the printer alters the excitation power density” is not found persuasive. Examiner notes that the method claims in the parent application were allowed for method steps. However, this present divisional application is directed to only the apparatus/product including a printer, ink, camera, and laser light. The apparatus is not understood to control the properties of the ink. The pattern and excitation power density are considered intended use of the printer/ink/camera/light. The printer, ink, light, and camera of Capobianco and Weisman includes the ability to vary the laser power and teaches the ink ingredients. As such it meets the claim because it is capable of printing a pattern and that can be excited by light by an end user. The method of using the ink/printer does not distinguish over the prior art, see MPEP 2114.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Examiner notes the newly claimed “wherein the controlled overlap of the first primary color and the second primary color by the printer alters the excitation power density” is presumed an inherent property of the inks. Examiner notes the ink of Capobianco is capable of being used in a standard printer that deposits overlapping ink colors.  Capobianco teaches varying the power density (Fig. 15b) resulting in the blue (Tm3+, Yb3+ nanocrystals) lanthanide-doped NaYF4 nanocrystals of Capobianco exhibiting two and three photon power dependencies in toluene [0116]- [0117]. The instant specification discloses blue (Tm3+,Yb3+) lanthanide-doped NaYF4 nanocrystals to exhibit a three-photon process that is the cause of the power dependent hue change [0008], [0071] when in a solution of 90% toluene [0057]. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent, see MPEP §2112.01. The solution of 1 wt% (Tm3+, Yb3+) nanocrystals in 99% toluene taught by Capobianco [0116] is substantially identical to the ink of 2 wt% (Tm3+, Yb3+) 90% toluene ink [0057] disclosed in the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capobianco et al. (US 2009/0042314), hereinafter Capobianco, in view of Weisman et al. (US 2007/0062411), hereinafter Weisman, and Bourke et al. (US 2012/0064134), hereinafter Bourke.
Regarding claim 1, Capobianco meets the claimed a system for printing patterns onto a substrate comprising: a. at least two near infrared (NIR)-to-visible upconverting inks, comprising a first and second inks (Capobianco teaches “security inks” plural [0054])  wherein the first ink and second ink comprise nanocrystals that host at least two lanthanide metals, (Capobianco teaches in the Abstract “preparing lanthanide-doped NaYF4 nanocrystals” and in paragraph [0012] “the first and second doping lanthanides are erbium and ytterbium, or thulium and ytterbium”) wherein the nanocrystals are capped with an organic ligand, ([0088] “capping ligand”) 
Capobianco does not explicitly teach a first and second ink.
Weismann teaches a first and second ink (one can prepare inks that have distinct wavelengths of excitation and emission, see [0015], and because the selective use of several different nanotube species provides many possible combinations of emission wavelengths that can be used to generate spectral bar code identifiers, see [0018])
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the security ink taught by Capobianco with the multiple inks of Weismann because the selective use of several different nanotube species provides many possible combinations of emission wavelengths that can be used to generate spectral bar code identifiers, see [0018]. 
Capobianco as modified does not teach and wherein the ink is formed by mixing the nanocrystals with a polymer in a solvent capable of dissolving the polymer, b. a printer for printing the ink.
Weisman teaches wherein the ink is formed by mixing with a polymer (Weisman teaches a [0040] “polymer” such as PMMA, see [0073]) in a solvent capable of dissolving the polymer ([0042] “xylene”) and a cosolvent for controlling ink print quality (Weisman teaches a variety of solvents and “combinations thereof” [0042]) b a printer for printing the ink ([0054] “inkjet printing”).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the security ink taught by Capobianco as modified with the polymer in a solvent capable of dissolving the polymer, a cosolvent for controlling ink print quality, taught by Weisman because these ingredients and printer result in high quality deposition of nanoparticles or nanocrystals on paper to create anti-counterfeiting marking for high value items such as currency after the solvent evaporates (see Weisman [0017], [0053], [0056]).
Capobianco as modified above does not explicitly teach wherein the first ink comprises a first primary colors and second ink comprises a second primary color and one or more secondary colors.  
Bourke teaches  wherein the first ink comprises a first primary colors and second ink comprises a second primary color and one or more secondary colors.  (Bourke discloses a red ink and blue ink with upconverting properties, see [0173]. Claim 90 of Bourke discloses a single ink made from a mixture of multiple primary colors [red, green, and blue], emitted from an upconversion process. Therefore, a pattern formed from the ink of Bourke would exhibit a secondary color.) 
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to make a pattern with the primary colored upconversion nanocrystals of Capobianco and the secondary colored upconversion nanocrystals taught by Bourke because multicolored patterns produce brighter structures when illuminated than single colored patterns, see [0162]. 
Examiner notes the further claimed wherein the controlled overlap of the first primary color and the second primary color by the printer alters the excitation power density is presumed an inherent property of the inks. Capobianco teaches varying the power density (Fig. 15b) resulting in the blue (Tm3+, Yb3+ nanocrystals) lanthanide-doped NaYF4 nanocrystals of Capobianco exhibiting two and three photon power dependencies in toluene [0116]- [0117]. The instant specification discloses blue (Tm3+,Yb3+) lanthanide-doped NaYF4 nanocrystals to exhibit a three-photon process that is the cause of the power dependent hue change [0008], [0071] when in a solution of 90% toluene [0057]. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent, see MPEP §2112.01.

Examiner notes the further claimed b…wherein the printer controls an overlap of the first primary color with the second primary color, wherein the printer prints a first layer comprising at least one of the first ink or the second ink and at least a second layer comprising at least one of the first ink or the second ink, wherein the printer prints the second layer after a solvent of first layer evaporates a predetermined pattern the predetermined pattern having the primary colors and one or more secondary colors comprising a controlled overlap of at least two of the primary colors, the predetermined pattern loaded on the printer corresponding to a specific excitation power density, wherein an exact color of the predetermined pattern is determined by the specific excitation power density and at least a composition of each of the at least two primary colors is considered the intended use of the claimed apparatus, see MPEP § 2114. The printing apparatus of Capobianco as modified above is capable of accepting a predetermined color pattern to be printed. 

Examiner notes the further claimed e. . an NIR light source having an excitation power density corresponding to the predetermined pattern of the one or more color compositions for revealing a security pattern from the predetermined pattern deposited on the substrate by the printer;; f. wherein the security pattern depends on the excitation power density; g  wherein the predetermined pattern and security pattern has little or no post processing are generated in a single printing step by the printer.” is considered the intended use of the printer, ink, or camera. The excitation power density is considered intended use of the printer/ink/camera/light. Capobianco teaches an 980 nm laser diode, [0095]. Examiner notes the 980 nm infrared light meets the claimed NIR light. The ink of Capobianco and Weisman includes the claimed ingredients and meets the claim because it is capable of being excited by light by an end user. The method of using the ink/printer/camera/light does not distinguish over the prior art that is capable of being used in the same way, see MPEP 2114. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claim 2-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capobianco et al. (US 2009/0042314), hereinafter Capobianco, in view of Weisman et al. (US 2007/0062411), hereinafter Weisman, Bourke et al. (US 2012/0064134), hereinafter Bourke, and further view of  Ju et al. (US 2009/0121189), hereinafter Ju.

Regarding claim 2, Capobianco as modified meets the claimed wherein the nanocrystals further comprise β- NaYF4 nanocrystals.
Ju meets the claimed wherein the nanocrystals further comprise β- NaYF4 nanocrystals. (Ju teaches β -NaYF4  [0082]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use β -NaYF4 because such  nanocrystals produced bright fluorescence at three emission peaks (Ju [0082]) providing a specific wavelength to identify a product with a security marking (Capobianco [0053]).


Regarding claim 3, Capobianco as modified does not meet the claimed wherein the β-NaYF4 nanocrystals further comprise a mixture of nanocrystals selected from the group consisting of: Er and Yb-based nanocrystals; Tm and Yb-based nanocrystals; and Tm and Er-based nanocrystals.
Ju meets the claimed Tm and Er-based nanocrystals ([0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the Tm and Er-based nanocrystals of Ju to the lanthanide-doped NaYF4 nanocrystals of Capobianco because Tm and Er-based nanocrystals produced bright fluorescence at three emission peaks (Ju [0082]) providing a specific wavelength to identify a product with a security marking (Capobianco [0053]).


Regarding claim 4, Capobianco as modified meets the claimed, wherein the polymer is selected from the group consisting of: polymethyl methacrylate, (Weisman teaches [0073] polymethyl methacrylate “PMMA") polyimide, polyethylene, polyester, polycarbonate, acrylonitrile butadiene styrene, polyethylene terephthalate, polyvinyl butyral, polyvinylpyrrolidone, polyamide, and polyvinyl alcohol.

Regarding claim 5, Capobianco as modified by Bourke meets the claimed one or more secondary colors is at least one of yellow, (Capobianco teaches the total luminescence appears yellow-green in color due to a combination of green and red emissions from the Er3+ ion, see [0015]. Claim 90 of Bourke discloses a single ink made from a mixture of multiple primary colors [red, green, and blue], emitted from an upconversion process. Therefore, a pattern formed from the red/blue Bourke would exhibit a secondary color of magenta) magenta, cyan and white.


Regarding claim 6, Capobianco as modified meets the claimed wherein the organic ligand comprises carboxylic acid. (Capobianco teaches fatty acid coordinating ligand is oleic acid, see [0015]. Examiner notes oleic acid has terminal carboxylic acid group). 



Claim 7-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Capobianco et al. (US 2009/0042314), hereinafter Capobianco, in view of Weisman et al. (US 2007/0062411), hereinafter Weisman, and further view of Ju et al. (US 2009/0121189), hereinafter Ju, Bourke et al. (US 2012/0064134), hereinafter Bourke, Nilsen et al. (US 2009/0027775), hereinafter Nilsen.

Regarding claim 7, Capobianco meets the claimed a system for generating a security pattern on a substrate without post-processing after printing, comprising: a. an upconverting ink for converting NIR excitation to shorter wavelength luminescence, wherein the upconverting ink comprises 0.1-15 wt % (Capobianco teaches "1 wt%” [0116]) Er based nanocrystals, (Capobianco teaches in the Abstract “preparing lanthanide-doped NaYF4 nanocrystals” and in paragraph [0012] “the first and second doping lanthanides are erbium and ytterbium, or thulium and ytterbium”) wherein the nanocrystals are capped with ligand, , ([0088] “capping ligand).
wherein the coded multicolor pattern has a plurality of security levels (Examiner notes the ink of Capobianco is capable of being used to make patterns that are exposed to power densities, which meets the claimed security levels) a NIR light for revealing the security pattern; (980 nm laser diode, [0095]. Examiner notes the 980 nm infrared light meets the claimed NIR light. ISO 20473 scheme defines NIR to be 780 to 3000 nm wavelength, see https://en.wikipedia.org/wiki/Infrared).



Examiner notes the further claimed is considered intended use, see MPEP 2114:
b. wherein the printer prints a first laver comprising the upconverting ink and a second laver comprising the upconverting ink, wherein the solvent and co-solvent evaporate from the first layer prior to the printing of the second layer, wherein the printer controls a patterned overlap between the first layer and the second layer;
c. two or more primary colors loaded on the printer, the two or more primary colors comprising the upconverting ink; 
d. a coded multicolor pattern corresponding to a specific excitation power density loaded onto the printer, the coded color multicolor pattern comprising the two or more primary colors and one or more secondary colors from patterned overlap of the two or more primary colors in the coded color multicolor pattern loaded on the printer; e. a substrate loaded in the printer for receiving the coded color multicolor pattern loaded on the printer, wherein the solvent and co-solvent evaporate from a surface of the substrate and wherein the coded multicolor pattern adheres to the substrate;
 f. an NIR light source having a light setting corresponding excitation power density to the specific excitation power density of the coded color multicolor pattern loaded on the printer for revealing the security pattern from the coded color multicolor pattern that can only be produced using the specific excitation power density setting of the NIR light source corresponding to the coded color multicolor pattern of the one or more color compositions loaded on the printer, wherein the coded multicolor pattern is determined by the excitation power density and a composition of the two or more primary colors of the printed features; and
Examiner notes the ink of Capobianco is capable of being used to make patterns that are exposed to power densities. Examiner notes the ink of Capobianco is capable of being used to make patterns that are exposed to power densities. Capobianco teaches varying the power density (Fig. 15b) resulting in the blue (Tm3+, Yb3+ nanocrystals) lanthanide-doped NaYF4 nanocrystals of Capobianco exhibiting two and three photon power dependencies in toluene [0116]- [0117]. The instant specification discloses blue (Tm3+,Yb3+) lanthanide-doped NaYF4 nanocrystals to exhibit a three-photon process that is the cause of the power dependent hue change [0008], [0071] when in a solution of 90% toluene [0057]. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent, see MPEP §2112.01. The solution of 1 wt% (Tm3+, Yb3+) nanocrystals in 99% toluene taught by Capobianco [0116] is substantially identical to the ink of 2 wt% (Tm3+, Yb3+) 90% toluene ink [0057] disclosed in the instant specification.  Therefore, the claimed “wherein the coded multicolor pattern depends on the excitation power density” is presumed inherent for the ink of Capobianco as modified.
Capobianco does not explicitly teach wherein the printer prints a first laver comprising the upconverting ink and a second laver comprising the upconverting ink,
Weismann teaches wherein the printer prints a first laver comprising the upconverting ink and a second laver comprising the upconverting ink, (Weismann teaches “inkjet printing” [0054], one can prepare inks that have distinct wavelengths of excitation and emission, see [0015], and because the selective use of several different nanotube species provides many possible combinations of emission wavelengths that can be used to generate spectral bar code identifiers, see [0018]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the security ink taught by Capobianco with the multiple inks of Weismann because the selective use of several different nanotube species provides many possible combinations of emission wavelengths that can be used to generate spectral bar code identifiers, see [0018]. 
Capobianco as modified does not teach and wherein the ink is formed by mixing the nanocrystals with a polymer in a solvent capable of dissolving the polymer. b. an ink printer for printing the upconverting ink onto the substrate in a coded multicolor pattern in wherein the coded multicolor pattern comprises primary and secondary colors. 
Weisman teaches with a polymer (Weisman teaches a [0040] “polymer” such as PMMA, see [0073]) in a solvent capable of dissolving the polymer ([0042] “xylene”) and a cosolvent for controlling ink print quality (Weisman teaches a variety of solvents and “combinations thereof” [0042]) b. an ink printer for printing the upconverting ink onto the substrate in a coded multicolor pattern, ([0054] “inkjet printing”) in wherein the coded color pattern comprises primary and secondary colors.
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the security ink taught by Capobianco as modified with the polymer in a solvent capable of dissolving the polymer, a cosolvent for controlling ink print quality, taught by Weisman because these ingredients and printer result in high quality deposition of nanoparticles or nanocrystals on paper to create anti-counterfeiting marking for high value items such as currency after the solvent evaporates (see Weisman [0017], [0053], [0056]).
Capobianco as modified does not explicitly teach wherein the co-solvent constitutes 0.1 to 50 vol% of the solvent, and the ink has low viscosity. 
The courts have held Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the amount of co-solvent to solvent taught by Weisman [0042], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the amount of co-solvent for the purpose of improving the ability of particle to dissolve. 
Capobianco as modified by Weisman meets the claimed co-solvent constitutes 0.1 to 50 vol% of the solvent, and the ink has low viscosity. (Weisman teaches 0040] “polymer” such as PMMA, see [0073], which is a polymer taught to be in the of the instant specification see [0009]. Thus the meaning of “low viscosity” claimed is interpreted under broadest reasonable interpretation to be similar to that of Weisman). 

Capobianco does not meet the claimed Tm and Er-based nanocrystals.
Ju meets the claimed Tm and Er-based nanocrystals ([0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the Tm and Er-based nanocrystals of Ju to the lanthanide-doped NaYF4 nanocrystals of Capobianco because Tm and Er-based nanocrystals produced bright fluorescence at three emission peaks (Ju [0082]) providing a specific wavelength to identify a product with a security marking (Capobianco [0053]).
Capobianco as modified above does not explicitly teach at least first primary color and the second primary color comprising the upconverting ink. wherein the first layer comprises at least one of the first primary color or the second primary color and wherein the second layer comprises at least one of the first primary color or the second primary color, wherein the secondary colors are produced by controlling overlap of two or three of the primary colors.
Bourke teaches at least first primary color and the second primary color comprising the upconverting ink. wherein the first layer comprises at least one of the first primary color or the second primary color and wherein the second layer comprises at least one of the first primary color or the second primary color; a secondary color wherein the secondary colors are produced by controlling overlap of two or three of the primary colors. (Bourke discloses a red ink and blue ink with upconverting properties, see [0173]. Claim 90 of Bourke discloses a single ink made from a mixture of multiple primary colors [red, green, and blue], emitted from an upconversion process. Therefore, a pattern formed from the ink of Bourke would exhibit a secondary color.) 
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to make a pattern with the primary colored upconversion nanocrystals of Capobianco and the secondary colored upconversion nanocrystals taught by Bourke because multicolored patterns produce brighter structures when illuminated than single colored patterns, see [0162]. 
Capobianco does not teach g. at least one masking material coating loaded on the printer for masking one or more portions of the coded color multicolor pattern to block one or more spectrums of light while passing NIR light from the NIR light source.

Nilsen teaches g. at least one masking material coating loaded on the printer for masking one or more portions of the coded color multicolor pattern to block one or more spectrums of light while passing NIR light from the NIR light source. (Weismann teaches a printer and Nielsen teaches a coating to be applied. Nielsen [0031] “In FIGS. 1 and 2, a layer 12 may be a selective wavelength coating. These coatings are designed to block visible light and transmit IR light beyond the transmission cut off.” Examiner notes that the coating of Nilsen results in the pattern of Capobianco being indiscernible under ambient light (visible light) and transmit IR light, see [0031]. The security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and would be visible through the coating of Nilsen only when excited by infrared light.)
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the light blocking coating of Nilsen to the security printing method of Capobianco as modified because in some security situations it is desirable to have the message hidden or disguised to visible light (see Nielsen [0002]). Examiner notes that the security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and therefore it would have been obvious to one of ordinary skill at the time of the invention to use a coating that blocks visible light while allowing infrared light to pass.


Regarding claim 8, Capobianco as modified meets the claimed wherein the nanocrystals further comprise β- NaYF4 nanocrystals, and wherein a size of the nanocrystal ranges from 55 to 85 nanometers. (Capobianco teaches NaYF4 nanocrystals having an average particle size of at most about 50 nm with a standard deviation of at most about 15%, see [0017], examiner notes that 50 nm + 7.5 nm standard deviation is 57.5 nm which overlaps the claimed range.). 

Regarding claim 9, Capobianco as modified meets the claimed, wherein the β-NaYF4 nanocrystals further comprise a mixture of nanocrystals selected from the group consisting of: Er and Yb-based nanocrystals; Tm and Yb-based nanocrystals; and Tm and Er-based nanocrystals. ([0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).

Regarding claim 10, Capobianco as modified meets the claimed, wherein the polymer comprises poly methyl methacrylate (PMMA). (Weisman teaches a [0040] “polymer” such as PMMA, see [0073])

Regarding claim 11, Capobianco as modified meets the claimed further comprising a direct-write printing system for depositing the ink. (Weismann [0054] “inkjet printing”)

Regarding claim 12, Capobianco as modified meets the claimed, further comprising an electronic device comprising the NIR light (980 nm laser diode, [0095]. Examiner notes the 980 nm infrared light meets the claimed NIR light. ISO 20473 scheme defines NIR to be 780 to 3000 nm wavelength, see https://en.wikipedia.org/wiki/Infrared) to view, decode and/or interpret the pattern. (Weisman teaches using a CCD or CMOS cameras to capture a pattern, see [0065]. Examiner notes that CCD is an acronym for charge-coupled device.)

Regarding claim 13, Capobianco as modified meets the claimed wherein the primary colors of the coded color pattern further comprises colors within the red-green-blue (RGB) color space. (Capobianco teaches using an ink made from a nanocrystal with blue luminescence [0052]-[0053]).

Regarding claim 14, Capobianco as modified meets the claimed wherein the ink further comprises: 0.1-15 wt % Er and Yb-based nanocrystals; and 0.1-15 wt % Tm and Yb-based nanocrystals. (Capobianco teaches "1 wt%” [0116] and Ju teaches [0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).  

Regarding claim 15, Capobianco as modified meets the claimed a system for generating security patterns on a substrate without post-processing after printing, (Capobianco teaches “security inks” [0054])  comprising: a. an upconverting ink having at least 0.1-15 wt % (Capobianco teaches "1 wt%” [0116])  …Er-based nanocrystals  (Capobianco teaches in the Abstract “preparing lanthanide-doped NaYF4 nanocrystals” and in paragraph [0012] “the first and second doping lanthanides are erbium and ytterbium, or thulium and ytterbium”) capped with a ligand, , ([0088] “capping ligand”). 
Capobianco as modified does not explicitly teach wherein the co-solvent constitutes 0.1 to 50 vol% of the solvent/
The courts have held Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to vary the amount of co-solvent to solvent taught by Weisman [0042], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the amount of co-solvent for the purpose of improving the ability of particle to dissolve. 

Examiner notes the further claimed is considered intended use, see MPEP 2114:
d. a coded color pattern corresponding to a specific excitation power density, the coded color pattern comprises one or more color compositions having the one or more primary colors and one or more secondary colors from the one or more primary colors, the one or more secondary colors in the coded color pattern comprise an overlap of two or three of the one or more primary colors by the printer, wherein the coded color pattern comprises at least a first layer and a second layer printed sequentially and wherein a solvent of the first layer evaporates before the second layer is printed; (Weismann teaches solvents that evaporate quickly such as toluene [0042] and teaches a step to evaporate the solvent, see Weisman [0056]. Examiner notes toluene is taught in the instant specification to meet the claimed requirements [0038]), wherein the printer prints a first layer comprising the one or more primary colors and a second layer comprising the one or more primary colors sequentially, wherein at least the solvent evaporates from the first layer before the printer prints the second layer, wherein the printer controls an overlap between a first primary color of the one or more primary color inks and a second primary color of the one or more primary color inks, wherein the overlap alters a C.I.E. coordinate of the one or more primary color inks (Examiner notes the CIE coordinate is an inherent property of inks when combined).
e. an NIR light source having an excitation power density a light setting corresponding to the specific excitation power density of the coded color pattern loaded on the printer for revealing the security pattern, the security pattern revealed from the coded color pattern can only be produced using the excitation power density corresponding specifically to the coded color pattern of the one or more color composition 
Examiner notes the ink of Capobianco is capable of being used to make patterns that are exposed to power densities. Capobianco teaches varying the power density (Fig. 15b) resulting in the blue (Tm3+, Yb3+ nanocrystals) lanthanide-doped NaYF4 nanocrystals of Capobianco exhibiting two and three photon power dependencies in toluene [0116]- [0117]. The instant specification discloses blue (Tm3+,Yb3+) lanthanide-doped NaYF4 nanocrystals to exhibit a three-photon process that is the cause of the power dependent hue change [0008], [0071] when in a solution of 90% toluene [0057]. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent, see MPEP §2112.01. The solution of 1 wt% (Tm3+, Yb3+) nanocrystals in 99% toluene taught by Capobianco [0116] is substantially identical to the ink of 2 wt% (Tm3+, Yb3+) 90% toluene ink [0057] disclosed in the instant specification.  Therefore, the claimed “wherein the coded color pattern depends on the excitation power density” is presumed inherent for the ink of Capobianco as modified.

Capobianco as modified does not teach and wherein the ink is formed by mixing the nanocrystals with a polymer in a solvent capable of dissolving the polymer. b. an ink printer for printing the upconverting ink onto the substrate in a coded color pattern in wherein the coded color pattern comprises primary and secondary colors. 
Weisman teaches with a polymer (Weisman teaches a [0040] “polymer” such as PMMA, see [0073]) in a solvent capable of dissolving the polymer ([0042] “xylene”) and a cosolvent for controlling ink print quality (Weisman teaches a variety of solvents and “combinations thereof” [0042]) b. an ink printer for printing the upconverting ink onto the substrate in a coded color pattern, ([0054] “inkjet printing”) in wherein the coded color pattern comprises primary and secondary colors.
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the security ink taught by Capobianco as modified with the polymer in a solvent capable of dissolving the polymer, a cosolvent for controlling ink print quality, taught by Weisman because these ingredients and printer result in high quality deposition of nanoparticles or nanocrystals on paper to create anti-counterfeiting marking for high value items such as currency after the solvent evaporates (see Weisman [0017], [0053], [0056]).

Capobianco does not meet the claimed Tm and Er-based nanocrystals.
Ju meets the claimed Tm and Er-based nanocrystals ([0049] “Any rare earth element or combinations thereof can be used (i.e., …erbium, thulium…” [0069] “Synthesis of NaYF4:Yb, Ln (Ln=Er, Ho, and Tm) Upconverting NCs.”).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the Tm and Er-based nanocrystals of Ju to the lanthanide-doped NaYF4 nanocrystals of Capobianco because Tm and Er-based nanocrystals produced bright fluorescence at three emission peaks (Ju [0082]) providing a specific wavelength to identify a product with a security marking (Capobianco [0053]).
Capobianco as modified above does not explicitly teach a secondary color, wherein the secondary colors are produced by controlling overlap of two or three of the primary colors.
Bourke teaches a secondary color wherein the secondary colors are produced by controlling overlap of two or three of the primary colors. (Claim 90 of Bourke discloses a single ink made from a mixture of multiple primary colors [red, green, and blue], emitted from an upconversion process. Therefore, a pattern formed from the ink of Bourke would exhibit a secondary color.) 
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to make a pattern with the primary colored upconversion nanocrystals of Capobianco and the secondary colored upconversion nanocrystals taught by Bourke because multicolored patterns produce brighter structures when illuminated than single colored patterns, see [0162]. 

Capobianco does not teach and f. a masking material coating loaded on the ink printer, wherein the masking material coating is printed on the substrate to cover the coded color pattern to block one or more spectrums of light while passing NIR light revealing the security pattern.
Nilsen teaches f. a masking material coating loaded on the ink printer, wherein the masking material coating is printed on the substrate to cover the coded color pattern to block one or more spectrums of light while passing NIR light revealing the security pattern. (Weismann teaches a printer and Nielsen teaches a coating to be applied. Nielsen [0031] “In FIGS. 1 and 2, a layer 12 may be a selective wavelength coating. These coatings are designed to block visible light and transmit IR light beyond the transmission cut off.” Examiner notes that the coating of Nilsen results in the pattern of Capobianco being indiscernible under ambient light (visible light) and transmit IR light, see [0031]. The security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and would be visible through the coating of Nilsen only when excited by infrared light.)
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to add the light blocking coating of Nilsen to the security printing method of Capobianco as modified because in some security situations it is desirable to have the message hidden or disguised to visible light (see Nielsen [0002]). Examiner notes that the security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and therefore it would have been obvious to one of ordinary skill at the time of the invention to use a coating that blocks visible light while allowing infrared light to pass.


Regarding claim 16, Capobianco as modified meets the claimed wherein UV and visible light is blocked with the coating material. (Nielson teaches [0031] “In FIGS. 1 and 2, a layer 12 may be a selective wavelength coating. These coatings are designed to block visible light and transmit IR light beyond the transmission cut off.” Examiner notes that the coating of Nilsen results in the pattern of Capobianco being indiscernible under ambient light (visible light) and transmit IR light, see [0031]. The security ink disclosed by Capobianco produces infrared light (800 nm) when excited by 980 nm infrared light (Figure 6, B) and would be visible through the coating of Nilsen only when excited by infrared light.)

Regarding claim 17, Capobianco as modified meets the claimed, further comprising a charge-coupled device for capturing the security pattern. (Weisman teaches using a CCD or CMOS cameras to capture a pattern, see [0065]. Examiner notes that CCD is an acronym for charge-coupled device.)

Regarding claim 18, Capobianco as modified meets the claimed, further comprising an electronic device containing the charge-coupled device to decode and interpret the security pattern. (Weisman teaches using a CCD or CMOS cameras to capture a pattern, see [0065]. Examiner notes that CCD is an acronym for charge-coupled device.)

Regarding claim 19, Capobianco as modified meets the claimed, wherein the security pattern is direct written on the substrate. (Weismann [0054] “inkjet printing”)

Regarding claim 20, Capobianco as modified meets the claimed wherein the security pattern is interrogated with excitation wavelength spectrums from between 940 nm to 1070 nm. (Capobianco teaches excitation with 980 nm laser diode, see [0052], [0095].)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744